Judgment, Supreme Court, Bronx County, rendered on January 7, 1976, unanimously affirmed. Concur&emdash;Markewich, J. P., Murphy, Silverman and Nunez, JJ.; Capozzoli, J., concurs in the following memorandum: I note the claimed impropriety as listed by defendant-appellant reference the remark of the court as to "uncontroverted” evidence. The remark of the trial court with reference to the evidence against the defendant being "uncontroverted” should not have been made. However, in view of the totality of the evidence, the situation is clearly within People v Crimmins (36 NY2d 230).